Citation Nr: 1040666	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from October 1961 to March 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied the Veteran's claim 
seeking entitlement to a TDIU.  


FINDINGS OF FACT

1.  Service connection is in effect for scar, left antecubital 
fossa, left arm, evaluated as 10 percent disabling and paralysis 
of the left radial nerve, evaluated as 60 percent disabling.  The 
combined evaluation for these disabilities is 60 percent.  The 
Veteran's service-connected disabilities are of a common 
etiology.  As such, the minimum schedular criteria for TDIU are 
met.

2.  The Veteran has eleven years of education and has worked as 
construction worker/foreman and/or day laborer; he last worked in 
1998.

3.  The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  

In this case, in letters dated in May and November 2006, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additionally, the 
May 2006 notice letter informed the Veteran as to disability 
ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came prior to the 
initial adjudication of the claim, the timing of the notice 
complied with the requirement that the notice must precede the 
adjudication.  Thus, the Board concludes that the duty to notify 
has been met.
  
The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran. 
 Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA treatment records and examination report, 
and records associated with a disability determination by the 
Social Security Administration (SSA).  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so. 
 Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. 
§ 4.16(a)(1).

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service-connected for two disabilities, namely a 
scar of the left antecubital fossa, left arm, evaluated as 10 
percent disabling and paralysis of the left radial nerve, 
evaluated as 60 percent disabling.  The combined evaluation for 
these disabilities is 60 percent.  The Veteran's service-
connected disabilities are of a common etiology.  As such, the 
minimum schedular criteria for TDIU are met.

With regard to whether the Veteran's service-connected 
disabilities render him unemployable, the medical evidence of 
record contains a May 2006 VA examination report which notes that 
the Veteran was then unemployed.  He was noted to have worked as 
a construction worker or common laborer.  It was also noted that 
he was independent in his daily activities.  He is right hand 
dominant.  

A July 2007 VA examination report notes that the Veteran retired 
in 1992 as a laborer.  He denied any impact or restriction in his 
duties from his scars.  He ambulates by a motorized wheel chair 
because of his pulmonary condition.  He is independent in 
activities of daily living.  The examiner opined that the Veteran 
is not unemployable due to his service-connected scars.  

Another July 2007 VA examination report notes that the Veteran 
reported that his left arm just does not work right.  He rides a 
scooter due to severe pulmonary problems since the early 1990s.  
His radial nerve injury at the antecubital fossa with complete 
paralysis of the wrist and finger extensors does not render him 
unemployable.  The examiner opined that the Veteran's main 
functional limitation appears to be pulmonary in origin.  

The Veteran's SSA records indicate that he has a limited 
education (11 years) and last worked as a construction foreman 
and construction laborer in 1998.  He was awarded SSA disability 
based upon his pulmonary status.  

The Board is of the opinion that based upon the evidence of 
record, the Veteran is not entitled to a TDIU.  In this regard, 
the Veteran's service-connected paralysis of the left radial 
nerve (minor arm) and scar of the left antecubital fossa do not 
cause the Veteran to be unemployable.  The primary cause of his 
unemployability is his nonservice-connected pulmonary disability.  
In sum, the Veteran has never submitted any medical evidence, nor 
does the medical evidence of record show, that his service-
connected disabilities render him unemployable.  Instead, the 
evidence shows that while they may have a significant effect on 
his employability, they do not render him unemployable.  

Although the Veteran has previously done construction work, he is 
not precluded from doing sedentary work.  In this regard, the VA 
medical opinions do not indicate that the Veteran is unemployable 
from any type of work due to his service-connected disabilities.  
The Board notes that the SSA disability determination contains an 
opinion that the Veteran is precluded from doing eight hours of 
work on a regular basis due to the severity of his pulmonary 
disability.  Notably, there is no opinion which states that the 
paralysis of the left radial nerve and/or the scar of the left 
antecubital fossa either alone or in concert render the Veteran 
unemployable.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


